DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 7 and 8, applicant claims “the rear doors are frameless”.  This is indefinite as it seems to claim the door itself includes no frame.  This appears unlikely as the door is likely to have some type of frame.  It is suggested the phrase be changed to “the fixed door panes are frameless”.  
	Claim 5 recites the limitation "the frame trim panel of the front door" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested the dependency of the claim be changed from “3” to --4--. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadea (Korean Patent Publication 10-2018-0113603).
	Re claim 1, Cadea discloses a motor vehicle, comprising a first front door (2) and a first rear door (3) arranged behind one another on a first longitudinal side of the motor vehicle, and a second front door and a second rear door arranged behind one another on a second longitudinal side of the motor vehicle (inherent to the vehicle), which second longitudinal side is opposite the first longitudinal side, each of the two front doors having a lowerable door pane (4), and each of the two rear doors having a fixed door pane (5, see the Korean Examination Report cited by applicant which states that Cadea discloses in paragraph 0002 that the rear side window glass may be a fixed type), the rear doors are frameless (again, as stated by the Korean examination report of the reference), and the fixed door panes extend as far as the front doors (as sown I the figures).

	Re claim 5. The motor vehicle of claim 3, wherein the motor vehicle, in a side view, has a first exposed joint (at 13 in figure 3) between the fixed door pane of the rear door and the frame trim panel of the front door, and a second exposed joint (at 13’) between the frame trim panel and the lowerable door pane of the front door.
	Re claim 6, each of the two front doors is frameless (as shown by the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Cadea (Korean Patent Publication 10-2018-0113603).
	Cadea discloses all the limitations of the claims, as applied above, except for the fixed door panes being screwed or adhesively bonded to the associated rear doors.
	The examiner takes Official Notice that the use of screws and adhesive for joining vehicle components is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct a fixed door pane, such as that disclosed by Cadea, to be screwed or adhesively bonded to the associated rear door, as is old and well known . 

Claims 7 and 8 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Cadea (Korean Patent Publication 10-2018-0113603) in view of Charnesky et al. (US Patent 8,454,077).
	Cadea disclose all the limitations of the claims, as applied above, except for the fixed door panes of the rear doors being configured to form a window guide for the lowerable door pane of the front door that is adjacent to the respective rear door such that the motor vehicle, in a side view, has a single exposed joint between the fixed door pane of the rear door and the lowerable door pane of the front door.
	Charnesky et al. teaches the door panes of rear doors being configured to form a window guide (68, see figure 5) for the lowerable door pane of a front door that is adjacent to the respective rear door such that the motor vehicle, in a side view, has a single exposed joint between the door pane of the rear door and the lowerable door pane of the front door.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a motor vehicle, such as that disclosed by Cadea, to have the fixed door panes of the rear doors be configured to form a window guide for the lowerable door pane of the front door that is adjacent to the respective rear door such that the motor vehicle, in a side view, has a single exposed joint between the fixed door pane of the rear door and the lowerable door pane of the front door, as taught by Charnesky et al., in order to increase side visibility out of the windows of the vehicle and minimize obstruction of the view from inside the vehicle. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle door structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
November 20, 2021